DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Status
Claims 1-22 are pending:
		Claims 1-15 are rejected.
		Claims 16-22 are withdrawn. 
Election/Restrictions
Restriction to one of the following inventions is required under 35 U.S.C. 121:
Group I: Claims 1-15, drawn to a valve box assembly, classified in B01D2201/52.
Group II: Claims 16-18, drawn to a pipe system, classified in F16K37/0075.
Group III: Claims 19-22, drawn to a method for locating a valve box assembly, classified in G08B13/2417.
The inventions are independent or distinct, each from the other because:
Inventions I and III are related as process and apparatus for its practice.  The inventions are distinct if it can be shown that either: (1) the process as claimed can be practiced by another and materially different apparatus or by hand, or (2) the apparatus as claimed can be used to practice another and materially different process.  (MPEP § 806.05(e)).  In this case, the process of III can be practiced by another and materially different apparatus that does not require a silt and debris catching apparatus as required by Group I. 
Inventions II and III are related as process and apparatus for its practice.  The inventions are distinct if it can be shown that either: (1) the process as claimed can be practiced by another and materially different apparatus or by hand, or (2) the apparatus as claimed can be used to practice another and materially different process.  (MPEP § 806.05(e)).  In this case, the process . 
Inventions I and II are related as combination and subcombination.  Inventions in this relationship are distinct if it can be shown that (1) the combination as claimed does not require the particulars of the subcombination as claimed for patentability, and (2) that the subcombination has utility by itself or in other combinations (MPEP § 806.05(c)).  In the instant case, the combination as claimed does not require the particulars of the subcombination as claimed because the subcombination of Group I requires a silt and debris catching apparatus within the valve box assembly whereas the combination of Group II does not.  The subcombination has separate utility such as filtering debris that enters a valve box assembly. 
	The examiner has required restriction between combination and subcombination inventions. Where applicant elects a subcombination, and claims thereto are subsequently found allowable, any claim(s) depending from or otherwise requiring all the limitations of the allowable subcombination will be examined for patentability in accordance with 37 CFR 1.104.  See MPEP § 821.04(a).  Applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. 
Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
	(1) the inventions have acquired a separate status in the art in view of their different classification; and 
	(2) the inventions require a different field of search (for example, searching different classes/subclasses or electronic resources, or employing different search queries). 
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.
During a telephone conversation with Andrew Curfman on 03/16/2021 a provisional election was made without traverse to prosecute the invention of Group I, claims 1-15.  Affirmation of this election must be made by applicant in replying to this Office action.  Claims 16-22 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined. See MPEP § 821.04. Additionally, in order for rejoinder to occur, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product/apparatus claims. Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 6-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Dependent claims are hereby rejected due to dependency from rejected claim 6. 
Claim 6 recites the limitation "the silt and debris catching apparatus" in line 2.  There is insufficient antecedent basis for this limitation in the claim thus rendering the claim indefinite. Dependent claims 7-14 are rejected for the same reasoning. In interest of advancing prosecution, it is interpreted that the claims require a silt and debris catching apparatus. 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-15 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of copending Application No. 16/733,775. This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
	Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1-20 of the reference application ‘775 fall within the scope of claims 1-15 of the instant invention, and therefore claims 1-15 of the instant invention are anticipated by claims 1-20 of the reference application ‘775.

Regarding claim 1, the copending claims recite the valve box assembly comprising: a pipe (the pipe is an inherent characteristic of the valve box assembly of copending claim 1) within the valve box assembly; a valve coupled to the pipe (the valve is an inherent characteristic of the valve box assembly of copending claim 1); and a radio-frequency identification tag within the valve box assembly (see copending claim 5).


Regarding claim 3, the copending claims recite the valve box assembly of claim 2, wherein the silt and debris catching apparatus includes a handle with a channel and wherein the radio-frequency identification tag is within the channel (see copending claim 4).

Regarding claim 4, the copending claims recite the valve box assembly of claim 3, wherein the silt and debris catching apparatus includes a removable (“removable” is an inherent characteristic of the cover recited in copending claim 4) cover that covers the channel (see copending claim 4).

Regarding claim 5, the copending claims recite the valve box assembly of claim 4, wherein the silt and debris catching apparatus includes a first end and a second end below the first end and wherein the cover defines the first end (“the silt and debris catching…includes a first end…wherein the cover defines…” is an inherent characteristic of the silt and debris catching apparatus and cover of copending claims 1 and 4).

Regarding claim 6, the copending claims recite the valve box assembly of claim 1, wherein the radio-frequency identification tag includes first data associated with the silt and debris catching apparatus or the valve box assembly (“first data” is an inherent characteristic of the radio-frequency identification tag recited in copending claim 5).



Regarding claim 8, the copending claims recite the valve box assembly of claim 7, wherein the radio-frequency identification tag includes a read-only memory that stores the first data (“read-only memory” is an inherent characteristic of the radio-frequency identification tag recited in copending claim 5). 

Regarding claim 9, the copending claims recite the valve box assembly of claim 8, wherein the serial number provides access to a database that includes second data associated with the silt and debris catching apparatus (“the serial number provides…” is an inherent characteristic of the radio-frequency identification tag recited in copending claim 5).

Regarding claim 10, the copending claims recite the valve box assembly of claim 9, wherein the second data  includes (“second data includes…” is an inherent characteristic of the radio-frequency identification tag recited in copending claim 5) at least one of: a geographic location of the silt and debris catching apparatus or the valve box assembly, a pipe diagram, a type of fluid that flows through the valve within the valve box assembly, what the valve within the valve box assembly effects, a date and a time that the valve box assembly was accessed, a date and a time that the silt and debris catching apparatus was inspected, a date and a time that the silt and debris catching apparatus was emptied, a status of the valve within the valve box assembly, and a fluid flow state.



Regarding claim 12, the copending claims recite the valve box assembly of claim 11, wherein the first data includes editable data associated with the silt and debris catching apparatus or the valve box assembly (“first data includes…” is an inherent characteristic of the radio-frequency identification tag recited in copending claim 5).

Regarding claim 13, the copending claims recite the valve box assembly of claim 12, wherein the first data includes (“first data includes…” is an inherent characteristic of the radio-frequency identification tag recited in copending claim 5) at least one of: a date and a time that the valve box assembly was accessed, a date and a time that the silt and debris catching apparatus was inspected, a date and a time that the silt and debris catching apparatus was emptied, and a status of the valve within the valve box assembly.

Regarding claim 14, the copending claims recite the valve box assembly of claim 11, wherein the serial number provides access to a database that includes second data associated with the silt and debris catching apparatus (“the serial number provides…” is an inherent characteristic of the radio-frequency identification tag recited in copending claim 5).

Regarding claim 15, the copending claims recite the valve box assembly of claim 1, wherein the radio-frequency identification tag is one of an active radio-frequency identification tag or a passive radio-frequency identification tag (“active radio-frequency identification tag or passive 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1 & 6-15 are rejected under 35 U.S.C. 103 as being unpatentable over Castrovinci (USPN 8,368,518) in view of Mallela (US 2009/0173397).
	Regarding claim 1, Castrovinci teaches a valve (“valve” is recited as an intended use, the box assembly of Castrovinci is capable for use with a valve) box assembly (see Fig. 1 & Entire Abstract) comprising: a valve (Fig. 1, valve 101; see C3/L33-35); and a radio-frequency 
	Castrovinci does not explicitly teach a pipe within the valve box assembly and the valve coupled to the pipe.	
	In a related field of endeavor, Mallela teaches equipment housing (see Entire Abstract) comprising a pipe within a valve box assembly (see Fig. 3) and a valve coupled to the pipe (see Fig. 3). 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the apparatus of Castrovinci by incorporating the pipe of Mallela such that said pipe is within the valve box and coupled to the valve because it is known in the art that underground valve components are typically connected to water pipes and other types of conduits (Mallela, see ¶2). The combination of familiar elements is likely to be obvious when it does no more than yield predictable results. See KSR International Co. v. Teleflex Inc., 550 82 USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, A.).

	Regarding claim 6, Castrovinci and Mallela teach the valve box assembly of claim 1, wherein the radio-frequency identification tag includes first data associated with the silt and debris catching apparatus or the valve box assembly (the RFID tag of Castrovinci is capable of having a first data, see C3/L11-25 and see Fig. 2, step 201).

	Regarding claim 7, Castrovinci and Mallela teach the valve box assembly of claim 6, wherein the first data includes a serial number that identifies the silt and debris catching apparatus or the valve box assembly (Castrovinci, “valve identification number”) (Castrovinci, see C3/L11-25).
	


	Regarding claim 9, Castrovinci and Mallela teach the valve box assembly of claim 8, wherein the serial number provides access to a database (Castrovinci, “valve identification number can be stored in a searchable database”) (Castrovinci, see C3/L25-32) that includes second data associated with the silt and debris catching apparatus (Castrovinci, the database is capable having second data, see C3/L11-25).

	Regarding claim 10, Castrovinci and Mallela teach the valve box assembly of claim 9, wherein the second data includes at least one of: a geographic location of the silt and debris catching apparatus or the valve box assembly (Castrovinci, “GPS location”) (Castrovinci, see C3/L11-25), a pipe diagram, a type of fluid that flows through the valve within the valve box assembly, what the valve within the valve box assembly effects, a date and a time that the valve box assembly was accessed, a date and a time that the silt and debris catching apparatus was inspected, a date and a time that the silt and debris catching apparatus was emptied, a status of the valve within the valve box assembly, and a fluid flow state.

	Regarding claim 11, Castrovinci and Mallela teach the valve box assembly of claim 7, wherein the radio-frequency identification tag includes a read/write memory that stores the first data associated with the silt and debris catching apparatus or the valve box assembly (Castrovinci, “RFID tag data using the write function” & “readable range”) (Castrovinci, see C3/L50-52 & C4/L5-10).



	Regarding claim 13, Castrovinci and Mallela teach the valve box assembly of claim 12, wherein the first data includes at least one of: a date and a time that the valve box assembly was accessed, a date and a time that the silt and debris catching apparatus was inspected, a date and a time that the silt and debris catching apparatus was emptied, and a status of the valve within the valve box assembly (Castrovinci, “open/closed status”) (Castrovinci, see C3/L11-25).

	Regarding claim 14, Castrovinci and Mallela teach the valve box assembly of claim 11, wherein the serial number provides access to a database (Castrovinci, “valve identification number can be stored in a searchable database”) (Castrovinci, see C3/L25-32) that includes second data associated with the silt and debris catching apparatus (Castrovinci, the database is capable having second data, see C3/L11-25).

	Regarding claim 15, Castrovinci and Mallela teach the valve box assembly of claim 1, wherein the radio-frequency identification tag is one of an active radio-frequency identification tag or a passive radio-frequency identification tag (Castrovinci, “a passive tag”) (Castrovinci, see C3/L5-10).

Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Mallela (US 2009/0173397) in view of Castrovinci (USPN 8,368,518).
	Regarding claim 1, Mallela teaches a valve (“valve” is recited as an intended use, the box assembly of Mallela is capable for use with a valve) box assembly (see Fig. 3 & Entire Abstract) 
	Mallela does not teach a radio-frequency identification tag within the valve box assembly.
	In a related field of endeavor, Castrovinci teaches an access-integrated RFID-based asset management system (see Entire Abstract) comprising a radio-frequency identification tag (Fig. 1, radio-frequency identification tag 104; see C3/L4-12) within the valve box assembly (see Fig. 1).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the apparatus of Mallela by incorporating the radio-frequency identification tag of Castrovinci because it provides the benefit of acquiring field data on physical assets such as underground valves located beneath valve covers or boxes (Castrovinci, see Abstract, lines 1-5) which is desirable for maintenance or replacement of the system component (Mallela, see ¶2). 

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Castrovinci (USPN 8,368,518) in view of Mallela (US 2009/0173397) and further in view of Bennett (USPN 9,982,418).
	Regarding claim 2, Castrovinci and Mallela teach the valve box assembly of claim 1.
	The combination of references does not teach an apparatus further comprising: a silt and debris catching apparatus within the valve box assembly, wherein the silt and debris catching apparatus includes a housing component and a filtration component adapted to retain material that enters the valve box assembly, and wherein the radio-frequency identification tag is within the housing component.
	In a related field of endeavor, Bennett teaches a gate strainer inside of a gate valve curb box (see Entire Abstract) comprising: a silt and debris catching apparatus within the valve box assembly (see Fig. 3 & see C2/L19-30), wherein the silt and debris catching apparatus includes a housing component (Fig. 3, housing component 7 (Fig. 3, rim 7); see C2/L14-18) and a filtration 
	Bennett, alone, does not teach wherein the radio-frequency identification tag is within the housing component.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the modify the apparatus of Castrovinci by incorporating the gate strainer of Bennett because it provides the benefit of saving costs by allowing quicker access to the valve (Bennett, see C1/L45-48). 
	While Castrovinci, Mallela and Bennett do not teach wherein the radio-frequency identification tag is within the housing component. It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the apparatus of Castrovinci (as modified by Mallela and Bennett) by rearranging the RFID tag within the housing component because such modification is a mere rearrangement of parts (see MPEP § 2144.04). Additionally, it is known in the art that RFID tags are installed on or inside an access structure leading to the access (Castrovinci, see C2/L1-6).
	
Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Mallela (US 2009/0173397) in view of Castrovinci (USPN 8,368,518) and further in view of Bennett (USPN 9,982,418).
	Regarding claim 2, Mallela and Castrovinci teach the valve box assembly of claim 1.
	The combination of references does not teach an apparatus further comprising: a silt and debris catching apparatus within the valve box assembly, wherein the silt and debris catching apparatus includes a housing component and a filtration component adapted to retain material that enters the valve box assembly, and wherein the radio-frequency identification tag is within the housing component.

	Bennett, alone, does not teach wherein the radio-frequency identification tag is within the housing component.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the modify the apparatus of Mallela by incorporating the gate strainer of Bennett because it is desirable to keep dirt and debris out of the housing (valve box) (Mallela, see ¶2) and because it provides the benefit of saving costs by allowing quicker access to the valve (Bennett, see C1/L45-48).
	While Mallela, Castrovinci and Bennett do not teach wherein the radio-frequency identification tag is within the housing component. It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the apparatus of Mallela (as modified by Castrovinci and Bennett) by rearranging the RFID tag within the housing component because such modification is a mere rearrangement of parts (see MPEP § 2144.04). Additionally, it is known in the art that RFID tags are installed on or inside an access structure leading to the access (Castrovinci, see C2/L1-6).

Claims 3-5 are rejected under 35 U.S.C. 103 as being unpatentable over Castrovinci (USPN 8,368,518) in view of Mallela (US 2009/0173397) in view of Bennett (USPN 9,982,418) and further in view of Binggl (EP 1245258).

	The combination of references does not teach the handle having a channel and wherein the radio-frequency identification tag is within the channel.
	In a related field of endeavor, Binggl teaches a device for filtering comprising a handle (Fig. 4, handle 41; see pg. 2) defining a channel (see annotated Fig. 4 of channel).
Annotated Figs. 2 & 4

    PNG
    media_image1.png
    906
    846
    media_image1.png
    Greyscale

	Binggl, alone, does not teach wherein the radio-frequency identification tag is within the channel.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to replace the handle of Castrovinci (as modified by Bennett) with the handle of Binggl because the simple substitution of one known handle means with another known handle 
	While Castrovinci, Mallela, Bennett and Binggl do not teach wherein the radio-frequency identification tag is within the channel. It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the apparatus of Castrovinci (as modified by Bennett and Binggl) by rearranging the RFID tag within the channel because said channel includes a passage for storing (Binggl, see Fig. 4) therefore one of ordinary skill in the art would have had an expectation of success of doing so. (see MPEP § 2143.02).

	Regarding claim 4, Castrovinci, Mallela, Bennett and Binggl teach the valve box assembly of claim 3, wherein the silt and debris catching apparatus includes a removable (the cover is removable since it is a part of the removable handle, see Figs. 2 & 4) in cover that covers the channel (Binggl, see annotated Fig. 2 of cover).

	Regarding claim 5, Castrovinci, Mallela, Bennett and Binggl teach the valve box assembly of claim 4, wherein the silt and debris catching apparatus includes a first end and a second end below the first end (Bennett, see Fig. 2 of first and second ends) and wherein the cover defines the first end (The combination of Castrovinci, Bennet and Binggl teach “the cover defines the first end”). 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EKANDRA S. MILLER-CRUZ whose telephone number is (571)270-7849.  The examiner can normally be reached on M-Th 7 am - 6 pm EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nam Nguyen can be reached on (571) 272-1342.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/EKANDRA S. MILLER-CRUZ/Examiner, Art Unit 1778      

/NAM X NGUYEN/Supervisory Patent Examiner, Art Unit 1778